Citation Nr: 0906033	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  04-00 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from November 1962 to October 1966.  The Veteran died 
in May 1999.  The appellant is the Veteran's surviving 
spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan which denied the appellant's claim of 
entitlement to service connection for the cause for the 
Veteran's death and entitlement to DEA benefits.

Prior to adjudication by the Board, the appellant attempted 
to appeal the RO's decision to the United States Court of 
Appeals for Veterans Claims (the Court).  In a September 2004 
Order, the Court granted the Secretary's unopposed motion to 
dismiss the appeal for lack of jurisdiction.  The case is now 
before the Board. 

The Haas stay

Service records indicate that the Veteran served in Thailand.  
He did receive a Vietnam Service Medal.  The appellant claims 
that the cause of his death is related to exposure to 
herbicides.  

The issue of presumptive exposure to herbicides in veterans 
who received the Vietnam Service Medal has been the subject 
of significant litigation in recent years.
In Haas v. Nicholson, 20 Vet. App. 257 (2006), the Court held 
that held that a VA manual provision, VA Adjudication 
Procedure Manual M21-1, Part III, 
 4.08(k)(1)-(2) (Nov. 1991), created a presumption of 
herbicide exposure based on receipt of the Vietnam Service 
Medal for purposes of service connection for diseases 
associated with herbicide exposure.  

On September 21, 2006, in order to avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of Veterans Affairs issued a memorandum directing 
the Board to stay action on and refrain from remanding all 
claims for service connection based on exposure to herbicides 
in which the only evidence of exposure is the receipt of the 
Vietnam Service Medal or service on a vessel off the shore of 
Vietnam. 

In May 2008, the United States Court of Appeals for the 
Federal Circuit upheld VA's requirement that a veteran must 
have been present within the land borders of Vietnam at some 
point in the course of his or her military duty in order to 
be entitled to the presumption of herbicide exposure under 38 
U.S.C. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  See 
Haas v. Peake, 525 F.3d 1168 (2008).  The United States 
Supreme Court recently denied certiorari.  See 77 U.S.L.W. 
3267 (Jan. 21, 2009) (No. 08-525).

In light of the Unites States Supreme Court's denial of 
certiorari, VA's Office of General Counsel has advised that 
the Board may resume adjudication of the previously stayed 
cases.  Accordingly, the Board may proceed to adjudicate the 
appellant's claim.


FINDINGS OF FACT

1.  The Veteran died on May [redacted], 1999 at the age of 54.  The 
death certificate lists the cause of death as chronic 
lymphocytic leukemia.  

2.  At the time of his death the Veteran had no service-
connected disabilities.

3.  Chronic lymphocytic leukemia was not present during 
service or for many years thereafter.

4.  The Veteran did not serve in the Republic of Vietnam.

5.  There is no credible evidence that the Veteran was 
exposed to an herbicide agent in service.

6.  The medical evidence of record does not indicate that the 
Veteran's military service or any service-connected 
disability or disabilities caused or contributed to the cause 
of the Veteran's death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death 
is not warranted. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2008).  

2.  The statutory requirements for DEA benefits under Chapter 
35, Title 38, United States Code have not been met. 38 
U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. § 3.807 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks entitlement to service connection for the 
cause of the Veteran's death.  In essence, she contends that 
the Veteran was exposed to herbicides during service which 
led to his lymphocytic leukemia and ultimately resulted in 
his death. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 
The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the RO mailed the appellant a VCAA notice 
letter on June 19, 2003.  

Certain VCAA notice requirements may attach in the context of 
a cause of death claim.  See Hupp v. Nicholson, 21 Vet. App. 
342 (2007). Generally, section 5103(a) notice for a cause of 
death claim must include: (1) a statement of the conditions, 
if any, for which a veteran was service-connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a death benefits claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a death benefits claim based on a condition not 
yet service-connected.  The content of the VCAA letter will 
depend upon the information provided in the claimant's 
application.

In this case, service connection was not in place for any 
disabilities suffered by the Veteran; properly tailored 
notice therefore need not include items (1) and (2) as listed 
above.  With respect to Hupp element (3), the September 2003 
notice did not inform the appellant of the types of evidence 
needed to substantiate a death benefits claim.  However, the 
evidence of record indicates that the appellant had actual 
knowledge of what is necessary to substantiate her claim.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.  See Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) citing Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007).
	
In this case, the appellant demonstrated knowledge of the 
elements specified by the Court in Hupp by virtue of the 
arguments she submitted in her May 2003 claim.  Specifically, 
the appellant argued that the Veteran developed fatal chronic 
lymphocytic leukemia as a result of exposure to herbicides in 
service.  This demonstrates that the appellant was aware that 
the evidence would have to show that the Veteran developed a 
disease or disability as a result of his military service 
which ultimately led to his death.  Consequently, any failure 
by the VA to notify the appellant of the third Hupp element 
does not prejudice the Veteran.  

With respect to the remaining VCAA notice elements, the RO 
informed the appellant of VA's duty to assist her in the 
development of her claim in the above-referenced June 2003 
letter.  Specifically, the appellant was advised that VA 
would assist her with obtaining "relevant records from any 
Federal agency.  This may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment) or from the Social Security 
Administration."  With respect to private treatment records, 
the letter informed the appellant that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records to include "records from State or local governments, 
private doctors and hospitals, or current or former 
employers." 

The June 2003 letter further emphasized: "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original] 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. See 
Dingess/Hartman, supra.

In this case, the first two elements, (1) veteran status and 
(2) the veteran's death are not at issue.  The appellant's 
claim of entitlement to service connection was denied based 
on element (3), a connection between a service connected 
disability and the cause of death.  As explained above, the 
appellant was aware of her obligations, and those of VA, with 
respect to this crucial element.  

Element (4), degree of disability, is meaningless in a death 
claim.  Notice requirements regarding element (5), effective 
date, are rendered moot as the appellant's claim of 
entitlement to service connection is being denied.  In other 
words, any lack advisement as to that element is harmless, 
because an effective date will not be assigned. 

In short, the record indicates that the appellant appropriate 
notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the VA has obtained the Veteran's certificate 
of death and private medical records. 

It appears that the Veteran's original VA claims folder is 
missing through no fault of the appellant.  The folder has 
been reconstructed to the extent possible.  
It appears that the record is missing portions of the 
Veteran's service personnel records and his service treatment 
records.  There is no evidence that a remand to further 
search for the lost records would be fruitful.  See Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999) [efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.]

Additionally, prior to their disappearance, the now missing 
records were discussed by both the appellant's representative 
and the RO.  Their respective comments are well documented in 
the claims folder.  Although this second-hand reporting of 
evidence is hardly ideal, the content of the missing records 
has been preserved to some extent. 

All appropriate due process concerns have been satisfied.  
See 38 C.F.R. § 3.103 (2008).  The appellant has been 
accorded the opportunity to present evidence and argument in 
support of her claim. She has declined to exercise her option 
of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to service connection for the cause of the 
Veteran's death. 

Relevant law and regulations 

Service connection -- in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

For certain chronic disorders, to include cancer, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection - cause of death

In order to establish service connection for the cause of a 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death. 38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(2008).  

For purposes of presumptive service connection, the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, specifically: 
2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and 
picloram.  38 U.S.C.A. § 1116(a)(4) (West 2002); 38 C.F.R. § 
3.307(a)(6)(i) (2008).

The diseases which are deemed associated with herbicide 
exposure include chronic lymphocytic leukemia.  See 38 C.F.R. 
§ 3.309(e) (2008); see also 38 U.S.C.A. § 1116(f) (West 
2002).

Analysis 

In order for service connection for the cause of a veteran's 
death to be granted, three elements must be present: (1) 
evidence of death; (2) evidence of in-service incurrence of a 
disease or injury and/or service-connected disability; and 
(3) medical nexus evidence linking (1) and (2).  

In this case, element (1) has obviously been met.  The 
Certificate of Death, which was signed by R.J.L., M.D. lists 
the immediate cause of death as chronic lymphocytic leukemia. 

With respect to element (2), the Board will separately 
address in-service disease and injury. 

Concerning disease, the appellant does not contend that the 
Veteran developed chronic lymphocytic leukemia during service 
or within the one year presumptive period found in 38 C.F.R. 
§ 3.309(a).  The record indicates that he was initially 
diagnosed with leukemia in 1996, thirty years after 
separating from service. 

Concerning in-service injury, the appellant contends that the 
Veteran traveled to Vietnam, or in the alternative, was 
exposed to herbicides while stationed in Thailand.  

The Board notes that while the Veteran was awarded the 
Vietnam Service Medal, this decoration was awarded to all 
members of the Armed Forces of the United States serving at 
any time between July 4, 1965 and March 28, 1973 in Thailand, 
Laos, or Cambodia or the airspace above in direct support of 
operations in Vietnam.  Thus, receipt of the Vietnam Service 
Medal is not determinative of actual service in Vietnam.  See 
Haas, supra.  

This does not, however, answer the question as to whether the 
Veteran "set foot" in Vietnam or whether he was otherwise 
exposed to herbicides as the appellant claims.

The evidence of record indicates that the Veteran was 
stationed at the Takhli Royal Thai Air Base in Thailand.  
Service in Vietnam is not indicated in the record.  
In an attempt to verify whether the Veteran had served in 
Vietnam, the RO contacted the Center for Unit Records 
Research (now referred to as United States Army and Joint 
Services Records Research Center).  In response, the Records 
Research Center indicated that there were no records 
documenting the Veteran's visitation or service in Vietnam.  
Similarly, in reviewing the service personnel records prior 
to their disappearance, the RO did not find any evidence that 
the Veteran travelled to Vietnam.  

The only evidence that the Veteran served in Vietnam is in 
the form of the appellant's statements to that effect.  In 
adjudicating a claim, the Board is charged with the duty to 
assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  Given the lack of any objective 
evidence of the Veteran's being in Vietnam, the Board finds 
the appellant's statements in this regard to be lacking in 
probative value.

The appellant argues in the alternative that the Veteran was 
exposed to herbicides while serving in Thailand.  
Specifically, she alleges that the Veteran worked in an 
airfield where aircraft carrying Agent Orange possibly took 
off and landed from.  It is also alleged that the Veteran 
duties could have involved maintaining and repairing aircraft 
that had herbicide residuals on them.  In support of her 
claim, the appellant's representative cites to a newspaper 
article recording that several barrels of Agent Orange were 
found near the taxiway of the Bor Fai airport in Thailand.  

The appellant's presentation amounts to mere speculation on 
her part.  There is of record no evidence that the Veteran 
was exposed to herbicides.  His service personnel records 
indicated that he was stationed at the Takhli Air Force base, 
not the Bor Fai airport.  The appellant has not pointed to, 
or submitted, any evidence that mechanics at the Takhli Air 
Force base were exposed to herbicides.  

In sum, the preponderance of competent evidence of record 
shows that the Veteran did not serve in the Republic of 
Vietnam and that he was not exposed to herbicides.  The 
appellant has not pointed to any other possible in-service 
disease or injury, and the record does not so suggest.  
Element (2) has not been met, and the appellant's claim fails 
on that basis.

In the absence of in-service disease or injury, medical nexus 
is an impossibility.  Indeed, the evidence of record does not 
include any medical statement attempting to link the 
Veteran's death to his military service.  

For reasons and bases stated above, the Board concludes that 
a preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the Veteran's death.  The benefit sought on appeal is 
accordingly denied.

2.  Entitlement to DEA benefits.

Relevant law and regulations

In pertinent part, Chapter 35, Title 38, United States Code 
extends the VA educational program to surviving spouses of 
veterans who died of service-connected disabilities and to 
surviving spouses of veterans who, at the time of death, had 
a service-connected total disability that was permanent in 
nature.   
See 38 U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 C.F.R. §§ 
3.807, 21.3021 (2008).

For the purpose of dependents' educational assistance under 
38 U.S.C. Chapter 35, the child, the spouse, or surviving 
spouse of a veteran will have basic eligibility if the 
veteran was discharged from service under conditions other 
than dishonorable, or died in service; and has a permanent 
total service-connected disability, or a permanent total 
service-connected disability was in existence at the date of 
the veteran's death, or the veteran died as a result of a 
service-connected disability.  
See 38 C.F.R. § 3.807 (2008).

Analysis

Eligibility for DEA requires that the deceased Veteran have 
had a permanent total disability at the time of death or that 
he died due to service-connected disability (that is, the 
cause of death has been service connected).

At the time of his death, the Veteran did not have a 
permanent total disability.  In addition, service connection 
for the cause of the Veteran's death has not been 
established.  Eligibility for DEA benefits, accordingly, is 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied. 

Entitlement to DEA benefits under 38 U.S.C. Chapter 35 is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


